DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 05/23/2022 have been fully considered but they are not persuasive. 
Beginning on page 6, the Applicant argues that the references cited by the Examiner do not disclose, teach  "a combined wavelength light pipe including a downstream end optically coupled with each end the side-emitting optical fiber”. The Applicant’s arguments are fully considered but are not persuasive for at least the reasons cited below.
Claim 1 as recited previously on 12/22/2021 recited that “a side-emitting optical fiber affixed to the fabric panel…a combined wavelength light pipe including a downstream end optically coupled with the side-emitting optical fiber” while claim 13 recited that “the combined wavelength light pipe is optically coupled to each end of the side-emitting optical fiber”. Neither claim 1, nor claim 13 recited the side-emitting optical fiber having two ends. Under the broadest reasonable interpretation, the claims were understood to be include a side-emitting optical fiber having a single end, wherein the combined wavelength light pipe would optically be coupled to each single end (which would hold true when multiple light pipes were used). In other words, the independent claim 1, nor the dependent claim 13 positively required the side-emitting optical fiber to include more than one end wherein each end would be coupled with the combined wavelength light pipe. Therefore, the examiner understands that the newly added limitation to claim 1 (as submitted on 05/23/2022), as currently recited, does not overcome the current rejection since the claim still has not required the side-emitting optical fiber to include more than one end.
Additionally and alternatively, assuming arguendo that “each end” requires two ends of the light pipe of a single light pipe, the examiner points to the Figure 23 and paragraph [0131] of Stephan which clearly discloses connecting both ends of the light guide to the light source (“The two ends 987 and 988 of the light tube 982 are connected to a single housing 990. One or two lasers may be mounted in the housing 990, as described above, for supplying laser light to one or both ends 987 and 988 of the light tube 982.”). 
The other independent claims 4 and 14 are provided with similar arguments. For at least the reasons cited above, the arguments regarding claims 4 and 14 are not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792